DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed of “a mold” (as recited in line 7 of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
s 1-20 are objected to because of the following informalities:  Since the method operatively associated with a jig and a mold, it is suggested that prior to holding step (e.g., about line 3 of claim 1), insert of:--“providing a jig comprises a holding portion configured to hold a plurality of semi-finished products ”--.
“holding a plurality of semi-finished products with a jig having a holding portion, each of the plurality of semi-finished products being configured with a base and a coil”(claim 1, line 2-3) should be updated to:--“ holding the plurality of semi-finished products by the holding portion of the jig, each of the plurality of semi-finished products having a base and a coil; and 
providing a mold comprises a cavity configured to seal part of the base and the coil of the semi-finished products ”--, as so to reflect the change as suggested above.
“a mold” (claim 1, line 7)  should be updated to:-- “the mold”--.
“wherein the jig is configured with” (claim 1, line 11) should be rewritten to:--“where in the jig further comprises “--.
“each of” (claim 1, line 13) should be updated to:--“wherein in the placing  each of “--.
“the step of”(claim 1, line 15) should be delete.   
“during the placing, part of the metal lead frame on an outer side of an area in which the metal lead frame is held by the mold,” (claim 2, line 6-7) should be updated to:--“wherein during the placing, other part of the metal lead frame that on an outer side of an area in which the metal lead frame is held by the mold,”--.     Appropriate correction is required.
Claims 3-20 also objected to by virtue of their dependency upon the objected subject matter of independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 520 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of the U.S. Patent No. 10,312,592 hereinafter the ‘592. Although the 
The ‘592 patent claims a manufacturing method of a coil component comprising the steps of:
holding a plurality of semi-finished products with a jig having a holding portion, each of the plurality of semi-finished products being configured with a base and a coil (see claim 1, lines 6-8 of the ‘592);
placing the plurality of semi-finished products held by the jig in a mold so that the plurality of semi-finished products are set at a setting position of the jig in in the mold (see claim 1, lines 13-16); and
sealing at least part of the base and at least part of the coil with a resin by filling the resin into a cavity of the mold, wherein the jig is configured with a lower jig and an upper jig (see claim 1, lines 17-20), and
each of the plurality of semi-finished products is sandwiched between the lower jig and the upper jig concurrently in the step of the holding of the plurality of semi-finished products (see  claim1, lines 21-25).
The ‘592 claims the method of the present invention (see claims 1-5).   Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the ‘592 patent.
Limitations of claims 2, 4, 6 is substantially similar to that as recited in claims 2, 3 of the ‘592.
Limitations of claims 3, 5, 7 is substantially similar to that as recited in claims 3-4 of the ‘592.
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt